TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00499-CR


Thomas Hanna, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 9030820, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Thomas Hanna seeks to appeal from a judgment of conviction for assault with family
violence. (1)  Sentence was imposed on March 11, 2004.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore April 12, 2004.  Tex. R. App. P. 26.2(a)(1).  Notice of
appeal was filed on May 25, 2004.  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.
App. 1996).

The appeal is dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   September 30, 2004
Do Not Publish
1.        The cause was tried in the county court at law pursuant to government code section 25.2292. 
Tex. Gov't Code Ann. § 25.2292(c) (West 2004).